Filed 10/28/20 Jaafar v. Abbasi CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE


    ABEER JAAFAR,
         Appellant,
                                                       A157677
    v.
    SALEEM K. AL ABBASI,                               (San Francisco County
                                                       Super. Ct. No.
         Respondent.
                                                       FCS 18-352-746)



         Appellant Abeer Jaafar (Appellant) appeals from the trial court’s April
26, 2019 order in this family court proceeding involving Appellant and her
former husband, Saleem K. Al Abbasi (Respondent).1
         The April 26, 2019 order resulted from a September 2018 request by
Respondent for visitation with Appellant and Respondent’s child, following
entry of a May 2018 judgment regarding Respondent’s parental obligations.
The court’s April 26 order denied Appellant’s request to correct findings in a
March 29 order, relating to Respondent’s obligation to complete parenting
education and anger management classes. The court confirmed that
Respondent is not required to complete the classes “as a condition to
beginning therapeutic counseling with the parties’ minor child. The

1   Respondent did not file a brief on appeal.

                                                        1
therapeutic counseling may commence immediately.” The order also
specified the timing of Respondent’s calls with the child.
      On appeal, Appellant does not claim the trial court erred in regard to
the timing of Respondent’s anger management and parenting education
classes, or in regard to the timing of Respondent’s calls with their child. Any
such contentions have been forfeited. (Badie v. Bank of America (1998) 67
Cal.App.4th 779, 784–785.)
      Appellant instead asserts various other claims of error. Appellant
contends the trial court erred in allowing into evidence a letter from
Respondent asserting he had commenced the parenting and anger-
management classes. However, even assuming the letter was inadmissible,
Appellant does not explain how she was prejudiced by the error. First,
Respondent testified he had registered for the classes and attended an
orientation, so the court had before it other evidence on the point in addition
to the letter. Appellant asserts the testimony was false, but she cites nothing
in the record establishing the falsity of Respondent’s statement. Second,
Appellant points to nothing in the record indicating the trial court’s April 26,
2019 order was contingent on Respondent having commenced the classes.
      Appellant contends the trial court failed to address a separate concern
she raised about the court-appointed mediator, who Appellant claims
threatened to intervene inappropriately in the court proceeding to
Appellant’s detriment. Appellant asserts she raised the concern in her April
10, 2019 request to correct the court’s March 29 order. However, although
the written request references a disagreement with the mediator regarding
what the court ordered and alleges a threat by the mediator, Appellant
requested only correction of the order. To wit, the “orders requested” were to
“correct current order to match what the judge ordered on 2/19/2019 and to



                                       2
match transcripts.” Appellant did not request any relief regarding the
mediator.
       Appellant also contends the trial court “did not allow me to orally
present the argument [regarding the mediator] completely in the hearing and
interrupted me twice and said he knew what I wanted to say.” Even
assuming the court prevented Appellant from requesting relief with regard to
the mediator at the hearing, Appellant does not show she suffered prejudice.
She does not explain how a ruling with respect to the mediator would have
changed anything that was actually included in April 26, 2019 order, which
does not direct her to attend mediation. And she does not explain how she
was prejudiced by the absence of any relief with respect to the mediator in
the order.2
       Finally, Appellant complains about how hearings on December 24, 2018
and on February 19, 2019 were conducted, and about orders issued on
February 26, 2019 and March 29, 2019. Appellant did not appeal the trial
court’s prior orders and she cannot assert her claims regarding those orders
in this appeal from the April 26 order. (Code Civ. Proc., § 906; Chalmers v.
Hirschkop (2013) 213 Cal.App.4th 289, 304 [“ ‘Our jurisdiction on appeal is
limited in scope to the notice of appeal and the judgment or order appealed
from.’ ”].)
                                 DISPOSITION
       The trial court’s order is affirmed. Costs on appeal are awarded to
Respondent.


2Notably, Respondent indicated at the April 23, 2019 hearing that he had
submitted a request to change the venue of the proceeding to Virginia, where
both Appellant and Respondent live; the record contains a request to change
venue he filed on April 18. Appellant does not suggest the same mediator
would be appointed in Virginia.

                                        3
4
                                        SIMONS, Acting P.J.




We concur.




BURNS, J.




REARDON, J.*




(A157677)




*Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                    5